DETAILED ACTION
1	This action is responsive to the amendment filed on October 28, 2021.
2	The cancellation of claim 20 is acknowledged. Pending claims are 1-19.
3	The objection and the rejections of the claims under 112, second paragraph and 103 are withdrawn because of the applicant’s amendment.
EXAMINER’S AMENDMENT
4	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
In claim 1, in the first line, replace the word “Process” by-- A process--. 
In claim 2, in the first line, replace the word “Process” by-- The process--. 
In claim 3, in the first line, replace the word “Process” by-- The process--. 
In claim 4, in the first line, replace the term “ A process” by-- The process--. 
In claim 5, in the first line, replace the word “Process” by-- The process--. 
In claim 6, in the first line, replace the word “Process” by-- The process--. 
In claim 7, in the first line, replace the term “A process” by-- The process--. 
In claim 8, in the first line, replace the word “Process” by-- The process--. 
In claim 9, in the first line, replace the word “Process” by-- The process--. 
In claim 10, in the first line, replace the word “Process” by-- The process--. 
In claim 11, in the first line, replace the word “Process” by-- The process--. 

In claim 13, in the first line, replace the word “Process” by-- The process--. 
In claim 14, in the first line, replace the word “Process” by-- The process--. 
In claim 15, in the first line, replace the term “ A process” by-- The process--. 
In claim 16, in the first line, replace the term “ A method” by --The process--.
In claim 17, in the first line, replace the word “method” by -- process--. 
In claim 18, in the first line, replace the word “method” by -- process--. 
In claim 19, in the first line, replace the word “Process” by --The process--. 
5	Claims 1-19 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
6	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2010/0083446 A1) teaches a process for treatment keratin fibers comprising applying to the keratin fibers a cosmetic pretreatment composition comprising at least one organosilicon compound and applying to the keratin fibers a cosmetic composition comprising at least one hydrophobic film-forming polymer, at least one pigment and at least one volatile solvent (see claim 15). However, the closest prior art of record (US’ 446 A1) does not teaches a process for dyeing human hair comprising applying to the hair a pretreatment agent (A) comprising at least one organic silicone compound of the claimed formula (I) and/or (II), following by applying to the hair a colorant (B) comprising at least one organic silicone compound of the claimed formula (I) and/or (II) and at least one colorant compound as claimed.  Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of hair dyeing formulation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761